         Case 1:19-cv-05065-LMM Document 4 Filed 01/10/20 Page 1 of 5




                         IN THE U.S. DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

NURY CRAWFORD,                             )
                                           )
      Plaintiff,                           )     CIVIL ACTION FILE NO.
                                           )
v.                                         )        1:19-cv-05065-LMM
                                           )
JAMSHID DOSMUKHAMEDOV,                     )
TRUE-BLUE LOGISTICS, LLC and               )
UNITED SPECIALTY INSURANCE                 )
COMPANY,                                   )
                                           )
      Defendants.                          )

              NOTICE OF APPEARANCE OF JAMES A. RICE, JR.
                     AND ANDREW J. BRANDT

       PLEASE TAKE NOTICE that, pursuant to Local Rule 83.l(D)(l), of the

United States District Court for the Northern District of Georgia, James A.

Rice, Jr. and Andrew J. Brandt, of the law firm of James A. Rice, Jr., P.C.,

hereby enter their appearance as counsel of record for Plaintiff Nury Crawford,

in the above styled case, and further requests service of all future papers filed

in this action.

      This 10th day of January, 2020.
      Case 1:19-cv-05065-LMM Document 4 Filed 01/10/20 Page 2 of 5




                                 JAMES A. RICE, JR., P.C.


                                 /s/ James A. Rice, Jr.
                                 James A. Rice, Jr.
                                 Georgia Bar No. 602811
                                 Andrew J. Brandt
                                 Georgia Bar No.: 962436
                                 Attorneys for Plaintiff
JAMES A. RICE, JR., P.C.
563 Spring Street, NW
Atlanta, Georgia 30308
Phone: (404) 255-4448
Fax: (404) 842-7710
jim@ricefirm.com
andrew@ricefirm.com
      Case 1:19-cv-05065-LMM Document 4 Filed 01/10/20 Page 3 of 5




                    CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document was prepared using Times

New Roman, 14-point, and otherwise conforms to the requirements of Local

Rule 5.1.

                                        Respectfully submitted,

                                        JAMES A. RICE, JR., P.C.


                                        /s/ James A. Rice, Jr.
                                        James A. Rice, Jr.
                                        Georgia Bar No. 602811
                                        Andrew J. Brandt
                                        Georgia Bar No. 962436
                                        Attorneys for Plaintiff
        Case 1:19-cv-05065-LMM Document 4 Filed 01/10/20 Page 4 of 5




                         IN THE U.S. DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

NURY CRAWFORD,                               )
                                             )
      Plaintiff,                             )     CIVIL ACTION FILE NO.
                                             )
v.                                           )        1:19-cv-05065-LMM
                                             )
JAMSHID DOSMUKHAMEDOV,                       )
TRUE-BLUE LOGISTICS, LLC and                 )
UNITED SPECIALTY INSURANCE                   )
COMPANY,                                     )
                                             )
      Defendants.                            )

                         CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2020, the foregoing document was

 electronically filed with the Clerk of Court using the CM/ECF system, which

 will automatically send email notification of such filing to all counsel of

 record in this action to the following attorneys of record:

                            Raymond J. Kurey, Esq.
                         McMickle, Kurey & Branch, LLP
                              217 Roswell Street
                                   Suite 200
                            Alpharetta, GA 30009
       Case 1:19-cv-05065-LMM Document 4 Filed 01/10/20 Page 5 of 5




                                       JAMES A. RICE, JR., P.C.


                                       /s/ James A. Rice, Jr.
                                       James A. Rice, Jr.
                                       Georgia Bar No. 602811
                                       Andrew J. Brandt
                                       Georgia Bar No.: 962436
                                       Attorneys for Plaintiff

JAMES A. RICE, JR., P.C.
563 Spring Street, NW
Atlanta, Georgia 30308
Phone: (404) 255-4448
Fax: (404) 842-7710
jim@ricefirm.com
andrew@ricefirm.com
